Citation Nr: 0804616	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for migraine 
headaches, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2002 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which assigned an initial evaluation of 
0 percent for migraine headaches, effective January 2, 2005.  
The matter was subsequently transferred to the RO in 
Pittsburgh, Pennsylvania, which increased the initial 
evaluation to 10 percent, effective January 2, 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2006 statement, the veteran reported that her 
migraines have increased in severity and frequency.  Her only 
VA examination was in November 2004, before separation.  The 
record contains VA treatment notes from April to December 
2005, but they are not detailed enough for rating purposes.  
Consequently, VA should schedule another examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA should have 
scheduled another examination where the appellant complained 
of increased hearing loss two years after his last audiology 
examination).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the nature, 
severity, and frequency of the appellant's 
migraine headaches.  The claims folder 
must be made available for the examiner to 
review.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

2.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



